Otis H. Turner, Justice, concurring in part and dissenting in part. Arkansas Model Jury Instruction 2204, Measure of Damages — Medical Expense — Past and Future, is a statement of the law that supposedly exists in this state. Any deviation from this statement of law in the form of an alternative instruction must be supported by a finding by the trial judge that the model instruction does not accurately state the law. Arkansas Supreme Court Per Curiam Order of April 19,1965, AMI Civil 3d at VII. Regarding past and future medical expenses that a jury may grant, AMI Civil 3d 2204, provides for an award of “[t]he reasonable expense of any necessary medical care, treatment and services received, . . . and the present value of such expense reasonably certain to be required in the future.” (Emphasis added.) Prior to the trial of this case, the appellants filed a motion in limine to exclude any testimony regarding the medical procedure for a discectomy and any testimony relating to the cost of that surgical procedure. The appellee responded by stating that a proper foundation would first be established before introduction of the testimony. Prior to the appellee reading the medical depositions into evidence, the appellants’ motion was renewed. The court ruled that the cost of any future surgery could not be introduced unless it was established by the physician that there was a substantial likelihood that surgery would be necessary. From a careful review of the abstract and the briefs, I find no evidence to indicate that a future discectomy or any other surgical procedure would likely be required. Yet evidence of the anticipated cost of that surgical procedure ($17,500) was introduced and submitted to the jury. The evidence indicated that the appellee’s total medical expenses up to the date of the trial amounted to $3,122, including $2,306 for treatment by a chiropractor — services the medical doctors opined were not needed. The record also reveals that the appellee was never admitted to a hospital and that he missed no work. Further, the evidence showed that the appellee was given a five percent permanent partial impairment to the body as a whole by the medical doctors as a result of his back injury, while the chiropractor set that permanent impairment as high as 37 percent. The verdict in this case amounted to $175,000. It seems clear that the inadmissible testimony influenced the verdict. I would direct a remittitur of $17,500, or a remand of the case for a new trial, the election to lie with the appellee.